UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4807


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY CRIPPIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, District Judge. (1:13-cr-00020-IMK-MJA-1)


Submitted: June 29, 2017                                          Decided: July 14, 2017


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Deanna L. Pennington, Morgantown, West Virginia, for Appellant. Andrew R. Cogar,
Assistant United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Crippin appeals the district court’s judgment revoking his supervised

release and sentencing him to 24 months’ imprisonment and 48 months’ supervised

release. Crippin’s counsel has filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious issues for appeal but questioning whether

Crippin’s sentence is substantively unreasonable. Crippin was advised of his right to file

a pro se supplemental brief, but he has not filed one. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We

“will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” Id. (internal quotation marks omitted). “When reviewing whether a

revocation sentence is plainly unreasonable, we must first determine whether it is

unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). A

sentence is substantively reasonable if the district court states a proper basis for

concluding the defendant should receive the sentence imposed, up to the statutory

maximum. United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).

       Applying these standards, we find that Crippin’s sentence is not substantively

unreasonable, much less plainly so.       Further, in accordance with Anders, we have

reviewed the entire record in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment. However, we remand for the district

court to correct the written revocation judgment as follows: indicate that Crippin admitted

guilt only to supervised release violations (1) through (5); specify that Crippin’s violation

                                             2
for “Failure to Participate in Drug Testing” refers only to violation number (4); and

specify that his violation for “Failure to Abide by Rules of Dismas Charities Halfway

House” refers only to violation number (5), and that this violation ended on October 28,

2016. *

          This court requires that counsel inform Crippin, in writing, of the right to petition

the Supreme Court of the United States for further review. If Crippin requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Crippin.

          We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              AFFIRMED AND REMANDED




          *
         We note that the probation office reported two additional violations, numbered
(6) and (7), relating to Crippin’s alleged possession of alprazolam pills. Upon review of
the record, we conclude that the district court did not make a specific finding as to these
two violations, but that this affected neither the revocation of Crippin’s supervised
release nor his sentence.


                                                3